Citation Nr: 1807993	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for service-connected osteoarthritis of the left shoulder.

3.  Entitlement to a rating in excess of 10 percent for service-connected left acromioclavicular joint with limitation of motion.

4.  Entitlement to a rating in excess of 10 percent for service-connected rupture of the left biceps tendon.

5.  Entitlement to a rating in excess of 10 percent for service-connected Achilles tendonitis of the left leg.

6.  Entitlement to a rating in excess of 10 percent for service-connected Achilles tendonitis of the right leg.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1971, July 1980 to August 1980, and July 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  From the date of service connection, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment, with deficiencies in most areas was not shown.
2.  Throughout the appeal period, the Veteran's service-connected osteoarthritis of the left shoulder with painful motion has been manifested by disability equating to abduction limited to 45 degrees.

3.  Throughout the appeal period, the Veteran's service-connected status-post left shoulder injury with malunion of the acromioclavicular and glenohumeral joints has not been manifested by loose motion; there is also no evidence of dislocation of the clavicle and scapula.

4.  Throughout the appeal period, the Veteran's service-connected rupture of the left biceps tendon is manifested by a moderate injury with cardinal symptoms including cramping and weakness. 

5.  Throughout the appeal period, the Veteran's service-connected Achilles tendonitis of the right leg more nearly approximated marked limitation of motion; there is no evidence of anklylosis.

6.  Throughout the appeal period, the Veteran's service-connected Achilles tendonitis of the right leg more nearly approximated marked limitation of motion; there is no evidence of anklylosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met from the date of service connection.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Resolving all doubt in the Veteran's favor, the criteria for a 30 percent disability rating for service-connected osteoarthritis of the left shoulder with painful motion have been met throughout the appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DCs 5010, 5201 (2017).

3.  The criteria for a rating in excess of 10 percent for service-connected status-post left shoulder injury with malunion of the acromioclavicular and glenohumeral joints have not been met during the appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5203 (2017).

4.  The criteria for a rating in excess of 10 percent for service-connected rupture of the left biceps tendon have not been met during the appeal period.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.55, 4.56, 4.71, 4.73, DC 5313 (2017).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent, but no higher, for Achilles tendonitis of the right leg have been met throughout the appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5024, 5271 (2017).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent, but no higher, for Achilles tendonitis of the left leg have been met throughout the appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5024, 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran and his representative have raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. 
Increased and initial rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

a. PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under this diagnostic code, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores of 50 to 55 as determined by the July 2007 VA examiner and VA treatment providers.  This score is indicative of moderate to serious impairment.  Specifically, scores ranging from 41 to 50 reflect serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A GAF score ranging from 51 to 60 reflect more moderate symptoms, e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., few friends, conflicts with peers or co-workers.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this matter, the Veteran was granted service connection for PTSD in a November 2008 rating decision; a 50 percent rating was assigned effective from July 25, 2005.  A June 2009 rating decision confirmed and continued the previous finding.  The Veteran filed a notice of disagreement (NOD) in August 2009 and the Veteran perfected a timely appeal of the initial rating claim in February 2012.  For the reasons set forth below, the Board finds that entitlement to an initial rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD.

The Veteran filed a claim of entitlement to service connection for PTSD in July 2005.  VA treatment records dated in August 2004 and September 2004 indicated that the Veteran is more depressed than he acknowledges and is estranged from his adult daughter.  He also endorsed nightmares.  See the VA treatment records dated August 2004 and September 2004.  In October 2004, it was noted that the Veteran takes Ambien for sleep; he did not report side effects.  He described experiencing anxiety attacks, typically triggered by war and racist events.  The Veteran indicated that he reads and exercises in his leisure time.  A "broader affect" was described by the Veteran's treatment provider.  See the VA treatment record dated October 2004.

The Veteran was afforded a VA psychological examination in July 2007 at which time he reported having a bachelor's degree in physical education.  He has been divorced since 1985 and has two adult daughters from whom he has been intermittently estranged.  He indicated that he currently has good relationships with both of them.  The Veteran reported that, in his leisure time, he does physical therapy and swimming to help treat his physical disabilities.  He avoids materials related to war.  The examiner indicated that the Veteran was tense with a flat, somewhat depressed affect.  The Veteran demonstrated no overt signs of thought disorder.  He was well-oriented.  His speech was within normal limits.  He reported anxiety symptoms, but denied panic attacks.  He stated that he is "borderline depressed."  He endorsed some sleep difficulty due to shoulder pain and frequent nightmares.  He is prescribed Valium.  He endorsed intrusive thoughts.  A GAF of 50 was assigned.

VA treatment records dated in October 2007 indicated that the prescribed Valium helps the Veteran to relax.  His insight and judgment were good.  A GAF of 55 was indicated.  In June 2008, the Veteran's treatment provider stated that the Veteran's orientation and memory were intact.  His thought process and content were coherent.  His mood and affect were worried.  The Veteran's insight and judgment were good.  A GAF of 50 was assigned.

The Veteran was afforded another VA psychological examination in May 2015 at which time the examiner indicated that the Veteran's psychological symptoms manifested in "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  The Veteran has an adult daughter and he lives alone.  He has not had any romantic relationships in the last seven years.  He enjoys reading and meeting friends for coffee or drinks.  The Veteran explained that he took advantage of an early retirement with full benefits because he was experiencing medical problems, including increased chronic pain.  He reported intrusive memories and distressing dreams.  He exhibited symptoms of avoidance.  The Veteran endorsed fear and vulnerability, but "believes he is in fairly good spirits."  He described a lifelong history of inattention.  He experiences frequent waking related to the need to urinate or due to nightmares.  He also reported suspiciousness and exaggerated startle response.  The Veteran denied suicidal and homicidal ideation.  He also denied irritable behavior/outbursts of anger, hypervigilance, and reckless or self-destructive behavior.  The Veteran reported difficulty in establishing and maintaining effective work and social relationships.  The examiner diagnosed the Veteran with other specified trauma and stressor-related disorder.  The examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD because "[h]e reported having longer periods of time when he is not experiencing symptoms, and that his symptoms are better controlled with medication."  The examiner opined, "[s]ince he left his job prior to the appearance of PTSD, it is difficult to determine the extent his symptoms have on occupational functioning."  The examiner continued, "[a]t this time, Veteran is reporting partial symptoms of PTSD, particularly minimal impairment related to most symptoms endorsed in criterion D and E.  Functional impairments include:  sleep difficulties and anxiety.  These symptoms may also be related to or impacted by chronic pain and the stress associated with his current legal problems."

VA treatment records dated in November 2016 indicated that the Veteran's sleep remains good.  His speech was normal and he demonstrated good hygiene.  The treatment provider reported that the Veteran's speech, judgment, and insight were normal.  His affect was constricted and somewhat obsessive in style.  However, the Veteran stated that he "remains happier than in years past."

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for a higher initial rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on his social and industrial functioning is not sufficient to approximate the degree of impairment in excess of a 50 percent rating.  The evidence demonstrates that the Veteran's psychological symptoms have manifested as occupational and social impairment with reduced reliability and productivity due to disturbances of mood, intrusive thoughts, depression, anxiety, impaired concentration, chronic sleep impairment, exaggerated startle response, and difficulty in establishing effective social relationships.  Critically, VA evaluation and treatment records, as well as the VA examination reports, have not shown that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous depression; suicidal ideation, obsessional rituals, illogical speech, near continuous panic or depression affecting the ability to function independently; spatial disorientation; neglect of personal appearance; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  Significantly, there is no indication that the Veteran's occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of service connection.  See Vazquez-Claudio, supra.

Moreover, total occupational and social impairment has not been shown.  Specifically, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  There is no indication of total occupational and social impairment in the record.

The evidence of record does not show that the Veteran's PTSD has caused total occupational impairment.  Although he was unemployed throughout the appeal period, the evidence demonstrates that the Veteran retired due to physical complaints.  Significantly, no medical professional has provided any opinion indicating that the Veteran's psychological symptoms have caused an inability to obtain or maintain gainful employment.  Moreover, the evidence of record does not show that the Veteran's service-connected psychiatric disability has produced total social impairment.  Accordingly, in this case, the symptoms shown in the examination and treatment records do not equate to the symptoms contemplated for a 100 percent schedular rating at any time from the date of service connection.

In sum, the extent and severity of the Veteran's PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, difficulty concentrating, exaggerated startle response, depression and anxiety; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown.

Accordingly, the probative evidence of record does not support a finding that a rating in excess of 50 percent is warranted for the Veteran's service-connected PTSD at any time from the date of service connection.  The preponderance of the evidence is against the Veteran's claim for a higher initial rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a rating greater or less than 50 percent would be warranted.  Hart, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

b. Left shoulder disabilities

Here, the Veteran is assigned a 20 percent evaluation for left acromioclavicular joint osteoarthritis with limitation of motion and a 10 percent evaluation for status-post left shoulder injury with malunion of acromioclavicular and glenohumeral joint.

The Veteran's service-connected left acromioclavicular joint osteoarthritis with limitation of motion has been rated as 20 percent disabling pursuant to Diagnostic Codes 5010 (arthritis, due to trauma) - 5201 (arm, limitation of motion of).  See 38 C.F.R. § 4.71a (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  He is also separately service-connected for status-post left shoulder injury with malunion of the acromioclavicular and glenohumeral joints, which is rated at 10 percent under DC (5203) (clavicle or scapula, impairment of).

Limitation of motion of the arm is evaluated under DC 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at hand is right-handed (documented by VA examinations in July 2007, October 2009, and May 2015), his service-connected left shoulder disabilities affects his minor extremity, and will be evaluated accordingly.

Under DC 5201, limitation of motion of the minor extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 20 percent rating for the minor extremity.  Where motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minority extremity.  38 C.F.R. § 4.71a, DC 5201.

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5203, malunion or nonunion without loose movement of the clavicle or scapula are to be rated as 10 percent disabling for the major arm.  A 20 percent rating is granted for nonunion with loose movement or for dislocation of the major arm.  This code indicates that impairment of the scapula or clavicle may also be rated on impairment of function of the contiguous joint.  

In this matter, the Veteran asserts entitlement to a rating in excess of 20 percent for left acromioclavicular joint osteoarthritis with painful motion, as well as a rating in excess of 10 percent for status-post left shoulder injury with malunion of the acromioclavicular and glenohumeral joints.  For the reasons set for below, the Board finds that a higher rating of 30 percent is warranted for the Veteran's left acromioclavicular joint osteoarthritis.  However, a rating in excess of 10 percent is not warranted for his service-connected status-post left shoulder injury with malunion of the acromioclavicular and glenohumeral joints.

In January 2009, the Veteran filed a claim of entitlement to a TDIU, based upon which the RO undertook review of all service-connected disabilities.

In a September 2009 statement, the Veteran reported pain in the back of his left arm and a "very forceful ache" in his left shoulder.

He was afforded a VA examination in October 2009 at which time the Veteran reported left shoulder pain.  He described nightly shoulder pain that interrupts his sleep.  He reported that his pain flares to 8/10 in severity if he does any lifting away from his body.  He stated that he is able to return the arm to his side and unload it the pain will very rapidly subside.  Range of motion testing showed passive abduction to 120 degrees and active abduction to 90 degrees; flexion of the left shoulder was 130 degrees passively and 85 degrees actively; extension was to 30 degrees with internal rotation to S1; external rotation was to 75 degrees and internal rotation was to 70 degrees.  These "motions of the shoulder were accompanied by appreciable discomfort towards the end of any one motion both actively and passively."  Deep tendon reflexes were 2+ at the bicep and 1+ at the tricep.  Motor strength was intact.  Sensory examination was also normal.

The Veteran was afforded another VA examination in May 2015 at which time the examiner identified a left (minor) shoulder injury with malunion of the acromioclavicular and glenohumeral joints.  The Veteran described flare-ups; specifically, pain with any overhead use.  He reported limited use of the left shoulder, "but also dealing with a c-spine issue with radiculopathy down the left arm."  Range of motion testing revealed flexion to 160 degrees, abduction to 120 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  There was pain with weight-bearing of the left arm.  There was no localized tenderness and crepitus.  There was no additional limitation of motion upon repetitive use testing.  The examiner reported that pain, weakness, fatigability, and incoordination do limit functional ability with repeated use over time.  Muscle strength was 4/5 in the left shoulder.  There was no evidence of anklylosis.  The examiner indicated that the Veteran did have a suspected rotator cuff condition.  The Hawkins' Impingement test was positive.  The Empty-Can test, External Rotation/Infraspinatus Strength test, and the Lift-Off Subscapularis test were also normal.  There was no evidence of instability, dislocation, or labral pathology.  There was nonunion of the clavicle; the examiner stated that the clavicle condition affects the Veteran's range of motion.  There was objective tenderness on palpation of the acromioclavicular joint.  There was also evidence of arthritis.

The above-described evidence reflects that demonstrated motion in the Veteran's left shoulder has been, at worst, beyond that required for even a minimum rating of 20 percent for the minor extremity under DC 5201 (motion limited to the shoulder level).  However, the Veteran has repeatedly described severe left shoulder pain with flare-ups, subjective loss of strength, and limited range of motion.  As such, the Board finds that the Veteran's left shoulder osteoarthritis symptomatology more nearly approximates the criteria for a 30 percent evaluation under DC 5201, when considering his competent contentions of flare-ups, as well as functional loss due to pain and other factors.  See Mitchell, 25 Vet. App. 32; Johnson, 9 Vet. App. 7; DeLuca, 8 Vet. App. at 204-207; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The Board therefore finds that the criteria of a disability rating of 30 percent disabling under DC 5201 have been approximated.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.1, 4.3, 4.71a; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the Board finds that the evidence of record does not indicate that a rating in excess of 10 percent is warranted for the separately service-connected status-post left shoulder injury with malunion of the acromioclavicular and glenohumeral joints.  Specifically, although the record confirms malunion of the acromioclavicular and glenohumeral joints, loose motion has not been indicated in the record.  As described above, the Veteran's assertions of weakness and fatigability are already compensated under DC 5201 for the separately service-connected osteoarthritis of the acromioclavicular joint.  Moreover, there is no evidence of dislocation of the clavicle or scapula, nor has the Veteran so asserted.  Accordingly, the criteria for a disability rating higher than 10 percent is not warranted for the Veteran's status-post left shoulder injury with malunion of the acromioclavicular and glenohumeral joints under DC 5203 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left shoulder disabilities, the evidence shows no distinct periods of time during the appeal period, when his disabilities varied to such an extent that higher ratings would be warranted.  Hart, supra.

Accordingly, the Board concludes that the totality of the evidence of record demonstrates that a 30 percent rating is warranted for service-connected osteoarthritis of the left acromioclavicular joint with painful motion throughout the appeal period.  This is the maximum schedular rating available under DC 5201.  Moreover, a rating in excess of 10 percent is not warranted for the service-connected status-post left shoulder injury with malunion of the acromioclavicular and glenohumeral joints at any time during the period on appeal.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.


c. Rupture of left biceps tendon

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  There will be no rating assigned for muscle groups which act upon an ankylosed joint, except for an ankylosed knee, if muscle group XIII is disabled (rated at the next lower level than would otherwise be assigned), and an ankylosed shoulder, if muscle groups I and II are severely disabled (evaluation under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups will not be rated).  The combined rating of muscle groups acting upon a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level and used as the combined rating for the affected muscle groups.  For muscle group injuries in different anatomical regions that do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.55 (2017).

The Veteran's left (minor) ruptured biceps tendon is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.73, DC 5305, which provides that muscle group V is defined as including the flexor muscles of the elbow, including the biceps, brachialis, and brachioradialis.  The function of these muscle groups is listed as elbow supination (long head of biceps as stabilizer of the shoulder joint), and flexion of the elbow.  For severe residuals of injuries to this muscle group, a 40 percent evaluation is warranted for the major arm, and a 30 percent evaluation is merited for the minor arm.  For moderately severe residuals, a 30 percent evaluation is assigned to the major arm, and a 20 percent evaluation is warranted for the minor arm.  A 10 percent evaluation is assigned for moderate residuals of either arm, and a zero percent evaluation is warranted for slight residuals of either arm.

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be rated as no less than a moderate injury for each group of muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

(d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles-(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

In this matter, the Veteran asserts entitlement to a rating in excess of 10 percent for ruptured left biceps tendon.  For the reasons set for below, the Board finds that a higher rating is not warranted for the Veteran's service-connected left bicep disability.

In January 2009, the Veteran filed a claim of entitlement to a TDIU, based upon which the RO undertook review of all service-connected disabilities.

The Veteran was afforded a VA examination in October 2009 at which time he reported shooting pain down his arm and into the fingers of his left hand.  He also described left upper extremity weakness.  Deep tendon reflexes were 2+ at the biceps tendon and 1+ at the triceps.  There were no pathologic reflexes in the upper extremity.  The Veteran's motor strength of the left upper extremity was intact.  Sensory examination was normal.

In May 2015, a VA examination was conducted to specifically assess the severity of the service-connected left biceps tendon disability.  The examiner noted that the Veteran suffered a non-penetrating muscle injury to the left bicep tendon.  The Veteran reported cramping and left arm weakness.  He stated that he is unable to lift more than 10 pounds with bicep curls.  The examiner indicated that the left bicep tendon injury was to muscle group V.  Physical examination revealed deformity of the left biceps muscle as it is "bunched up."  The examiner explained that the biceps muscle was bulging and shortened by rupture.  The Veteran has not undergone any surgery for the left biceps tendon injury.  There was no evidence of muscle atrophy.  The examiner reported that the left biceps tendon rupture has no impact on the Veteran's ability to work.

On review, the Board finds a rating higher than 10 percent rating for the Veteran's left bicep tendon disability is not warranted.  The applicable VA examination findings demonstrate that he has deformity of the left biceps muscle with no evidence of muscle atrophy, impaired deep tendon reflexes, or sensory impairment.  The Veteran has reported cramping and weakness due to his left biceps tendon injury.  These signs and symptoms are consistent with moderate impairment to muscle group V involving the minor extremity, and do not warrant a rating in excess of 10 percent under DC 5305.  Specifically, there is no objective evidence of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle.  There is no evidence of muscle atrophy or objective evidence of loss of strength.  Accordingly, the increased rating claim for the ruptured left biceps tendon must be denied.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected ruptured left biceps tendon, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a higher rating would be warranted.  Hart, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.

d. Achilles tendonitis of the right and left legs

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's Achilles tendonitis of the right and left legs is currently rated as 10 percent each under DC 5024 for tenosynovitis.  See 38 C.F.R. § 4.27.  The diseases under Diagnostic Codes 5013 through 5024 will be rated on loss of motion of affected parts, as arthritis, degenerative. 

DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Limitation of motion of the ankle is evaluated under DC 5271.  A 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  8 C.F.R. § 4.71a, Plate II.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). While the Rating Schedule does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual. Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, DC 5270.  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.

Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a, DC 5272.

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, DC 5273.

Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, DC 5274.

Loss of use of a foot is rated at 40 percent under Diagnostic Code 5167, which includes a note that the loss of use of a foot is also entitled to special monthly compensation (SMC).  Similarly, amputation of the forefoot, proximal to the metatarsal bones (more than one-half of metatarsal loss) is rated at 40 percent under DC 5166, which also includes eligibility for entitlement to SMC.  38 C.F.R. § 3.350(a)(2); 4.63; 4.71a, DCs 5166, 5167.  Thus, in addition to benefits under the schedular criteria set out in 38 C.F.R. § 4.71a, loss of use of the foot also warrants entitlement to compensation under the SMC regulations set forth in 38 C.F.R. § 3.350.

Muscle group XI encompasses the posterior and lateral crural muscles and the muscles of the calf, and their functions include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Under DC 5311, a 10 percent evaluation is warranted for a muscle disability that is moderate, a 20 percent evaluation is warranted for a muscle disability that is moderately severe, and a 30 percent evaluation is warranted for muscle disability that is severe.  38 C.F.R. § 4.73.

In this matter, the Veteran asserts entitlement to rating in excess of 10 percent for Achilles tendonitis of the right and left legs.  For the reasons set for below, the Board finds that ratings of 20 percent, but no higher, are warranted for the Veteran's service-connected Achilles tendonitis disabilities throughout the period on appeal.

In January 2009, the Veteran filed a claim of entitlement to a TDIU, based upon which the RO undertook review of all service-connected disabilities.

The Veteran was afforded a VA examination in July 2011 at which time he denied deformity, giving way, instability, stiffness, and incoordination in his bilateral ankles.  He endorsed symptoms of the ankles including pain, weakness, and decreased speed of joint motion.  He denied dislocation or subluxation of either ankle.  There was no evidence of locking or effusion.  The Veteran did report tenderness in both ankles.  He denied flare-ups of ankle symptomatology.  The Veteran reported that he is unable to stand for more than a few minutes and is unable to walk for more than a few yards.  The examiner reported that the Veteran had a slow, wide gait.  The Veteran reported pain at rest and guarding of ankle movement.  Instability was not reported.  Upon physical examination, there was objective evidence of Achilles tendon tenderness.  There was no varus or valgus abnormality in either ankle.  Dorsiflexion was to 5 degrees and plantar flexion was to 20 degrees, bilaterally.  There was objective evidence of pain on movement.  There was no evidence of anklyosis.  The examiner reported that the Veteran's right and left Achilles tendonitis impact his occupation activities in that he has decreased mobility, decreased strength, and pain.  Activities involving ankle range of motion, walking, and standing exacerbate the Veteran's ankle pain.

The Veteran was afforded a February 2015 VA examination which addressed his service-connected Achilles tendonitis of the right and left legs.  The examiner indicated that the Veteran has non-penetrating muscle injuries to muscle group XI, bilaterally.  His Achilles tendonitis of the bilateral ankles is exacerbated by prolonged use of the ankles and strain on the Achilles.  The Veteran reported that he stretches his Achilles tendons daily.  He is unable to wear tight socks on the ankles as it bothers his Achilles tendons.  The examiner reported fatigue and pain in muscle group XI.  His muscle strength was 5/5; there was no evidence of atrophy.  The examiner reported that the muscle group XI injury has no impact on the Veteran's ability to work.

In May 2015, a VA examination was performed to assess the severity of the Veteran's right and left ankle disabilities.  The examiner noted that the Veteran has tendonitis, bilaterally.  He reports that he stretches his Achilles tendons for at least ten minutes a day in order to function.  He denied flare-ups of right and left ankle symptoms.  The examiner indicated that range of motion of the right and left ankles was normal; specifically, dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was objective evidence of tenderness over the ankles.  There was no evidence of crepitus.  Repetitive motion testing did not yield additional limitation of motion.  The examiner stated that pain, weakness, fatigability, and incoordination do not significantly limit the Veteran's functional ability with repeated use over a period of time.  The Veteran's muscle strength was intact.  There was no atrophy, ankylosis, or joint instability.

In sum, the clinical findings, documented by the July 2011 VA examination report, show significantly impaired range of motion of the right and left ankles due to pain and decreased strength.  Notably, as described above, the July 2011 VA examiner indicated that the Veteran's dorsiflexion was only to 5 degrees bilaterally; plantar flexion was also reduced to 20 degrees in both legs.  The Board recognizes that the May 2015 VA examiner reported that the Veteran exhibited full range of motion of both ankles.  The Board has considered whether an increased schedular rating is warranted for the Veteran's right and left Achilles tendonitis based on functional loss due to pain, weakness, excess fatigability, and incoordination pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the Court's holding in DeLuca v. Brown, supra.  Given the Veteran's complaints of pain, weakness, and significant functional impairment, as well as the findings of the July 2011 VA examiner, the Board finds that the service-connected right and left Achilles tendonitis more nearly approximate the criteria for marked limitation of motion under DC 5271 throughout the appeal period.  38 C.F.R. § 4.71a, DC 5271.

The Veteran's 20 percent ratings are for "marked" limitation of motion under DC 5271, which are the highest disability ratings available for limitation of motion of the ankles, short of ankylosis.  Range of motion testing shows that the Veteran's left and right ankles are not fixed in plantar flexion or dorsiflexion.  Similarly, lay statements do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca, 8 Vet. App. at 204-207; 38 C.F.R. §§ 4.40, 4.45 (2016), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and higher ratings require ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board has considered the application of other pertinent diagnostic codes throughout the appeal period.  However, the Veteran did not manifest malunion of the os calcis or astragalus, nor consolidation of either ankle and/or subastragalar or tarsal joint.  There is also no basis for evaluating the service-connected right or left Achilles tendonitis as analogous to DC 5283 or DC 5273.

The Veteran's VA examinations demonstrated range of motion of the right and left ankles.  As such, the schedular criteria for a higher rating under DCs 5270 and 5272 have not been met.  The Veteran had not undergone an astragalectomy and, hence, the criteria of DC 5274 are not applicable.

There is also no evidence of record to show that the Veteran's left and right Achilles tendonitis symptomatology is so severe as to be analogous to loss of use of a foot or forefoot under Diagnostic Codes 5167 and 5166.  As such, the Veteran is not entitled to special monthly compensation for loss of use of the foot under 38 C.F.R. § 3.350.

In addition, the Board has considered whether the Veteran's disabilities would support higher evaluations under consideration for muscle injury based on evidence of impairment, including muscle weakness and pain.  In this regard, DC 5311, for Muscle Group XI involves the posterior and lateral crural muscles and the muscles of the calf.  Although the February 2015 VA examiner identified non-penetrating injuries to Muscle Group XI, he did not identify any impairment separate and apart from that associated with the service-connected left and right Achilles tendonitis.  Significantly, the Board finds that the assignment of a separate rating based on muscle group involvement would involve impermissible pyramiding in this case because the 20 percent rating assigned herein encompasses the entirety of the Veteran's right and left Achilles tendonitis disabilities, including evidence of weakness, pain, and limitation of motion.  In this regard, disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  38 C.F.R. § 4.73.  As such, separate ratings would improperly constitute ratings for duplicative or overlapping symptomatology.  38 C.F.R. § 4.14.

For the foregoing reasons, the Board finds that the Veteran's service-connected Achilles tendonitis of the right and left legs warrant ratings of 20 percent, but no higher, throughout the appeal period.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected Achilles tendonitis of the right and left legs, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that higher ratings would be warranted.  Hart, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.


ORDER

Entitlement to a rating in excess of 50 percent for service-connected PTSD is denied.

Entitlement to a rating of 30 percent, but no higher, for the service-connected osteoarthritis of the left shoulder with painful motion is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for service-connected status-post left shoulder injury with malunion of the acromioclavicular and glenohumeral joints is denied.

Entitlement to a rating in excess of 10 percent for service-connected rupture of the left biceps tendon is denied.

Entitlement to a rating of 20 percent, but no higher, for Achilles tendonitis of the right leg is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating of 20 percent, but no higher, for Achilles tendonitis of the left leg is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran has raised a claim for TDIU based on the totality of his service-connected disabilities.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development.

As was discussed above, in this decision the Board has increased the disability ratings assigned to the Veteran's service-connected osteoarthritis of the left acromioclavicular joint with limitation of motion, as well as Achilles tendonitis of the right and left legs.  Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's determinations.  Accordingly, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

After completing any additional development considered pertinent, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


